Citation Nr: 0735336	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
coronary artery disease, hypertensive cardiovascular disease, 
status post acute sub-endocardial infarction, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted separate ratings for 
hypertension (10 percent) and for coronary artery disease, 
hypertensive cardiovascular disease, status post acute sub-
endocardial infarction (30 percent), both effective December 
13, 2001.  Prior to the May 2003 rating decision, a combined 
30 percent evaluation had been in effect for coronary artery 
disease, hypertensive cardiovascular disease, hypertension, 
status post acute sub-endocardial infarction.  See June 1990, 
June 1996 and November 1997 rating decisions.  A separate 
rating for hypertension was initially established pursuant to 
a July 1981 rating decision, at which time a 10 percent 
evaluation was implemented.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

The veteran submitted additional evidence (private medical 
records) directly to the Board at the time of his hearing in 
July 2007, but he opted against waiving consideration of the 
evidence by the RO.  Remand to the RO is required for 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).

The veteran testified during his personal hearing that his 
disabilities have worsened since the VA compensation and 
pension (C&P) examination that was conducted in January 2003.  
See July 2007 transcript.  This examination, which 
encompassed three examinations in one - heart, diabetes 
mellitus, and hypertension -, did not adequately address the 
veteran's service-connected heart disability.  In pertinent 
part, applicable rating criteria include the measurements of 
the metabolic equivalent (MET) and ejection fraction, but 
there is no indication that MET or ejection fraction testing 
was conducted during the examination.  As such, and due to 
the fact that the VA examination is now over four years old, 
fundamental fairness to the veteran warrants a more 
contemporaneous VA examination that addresses the current 
severity of both his disabilities.  An examination is also 
essential so that the rating criteria utilized in evaluating 
the veteran's service-connected heart disability can be 
addressed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  Any recent VA treatment records should also be 
obtained.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for heart disease and 
hypertension from the Baton Rouge VA 
treatment facility, dated since October 
2006.  

2.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examination should include 
appropriate testing to determine the 
current workload, expressed in metabolic 
equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If such testing cannot be 
undertaken due to medical reasons, the 
medical examiner should provide an 
estimate of the level of activity that 
results in those symptoms.  

The examiner should discuss whether there 
is acute or chronic congestive heart 
failure and/or left ventricular 
dysfunction.

The examiner should record the veteran's 
blood pressure.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the issuance of the 
statement of the case in January 2005.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


